NO








NO. 12-10-00012-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: MAURICE MOODY,
RELATOR                                                          '     ORIGINAL
PROCEEDNG
 
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator
Maurice Moody filed a petition for writ of mandamus seeking an order directing
the trial court to grant Relator’s motion for a judgment nunc pro tunc.[1] 
In his motion, Relator requested the respondent to delete the affirmative
deadly weapon finding in the judgment of conviction in trial court cause number
18,637-B.  By order filed on October 16, 2009, the respondent denied Relator’s
motion.
            The
State, as real party in interest in this proceeding, filed a response to
Relator’s petition.  Attached to the response is a copy of an order signed by
the respondent, which was filed on January 26, 2010.  The order states that the
respondent has reconsidered Moody’s motion for judgment nunc pro tunc, finds
that it should be granted, and orders that the judgment be corrected to delete
the deadly weapon finding.  The State urges, and we agree, that this order
renders Relator’s petition moot.  Accordingly, we dismiss this
original proceeding.
Opinion delivered February 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)
 




[1] 
The respondent is the Honorable Alfonso Charles, Judge of the 124th Judicial
District Court, Gregg County, Texas.